Exhibit 10.2

 

PLACER SIERRA BANCSHARES

 

NONSTATUTORY STOCK OPTION AGREEMENT

 

1. GRANT.

 

Placer Sierra Bancshares, a California corporation (the “Company”), hereby
grants on                  (the “Grant Date”) to                  (the
“Optionee”), an option (the “Option”) to purchase a total of                 
Shares of common stock of the Company, at the exercise price set forth below,
which Option is in all respects subject to the terms, definitions and provisions
of the Placer Sierra Bancshares 2002 Stock Option Plan (the “Plan”). Capitalized
terms used herein shall have the meanings assigned to them in the Plan.

 

2. NATURE OF THE OPTION.

 

This Option is intended by the Company and the Optionee to be a Nonstatutory
Option and does not qualify for any special tax benefits to the Optionee. This
option is NOT an Incentive Stock Option within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended.

 

3. EXERCISE PRICE.

 

The Exercise Price is $             for each share of common stock, which price
is not less than the Fair Market Value per share of the common stock of the
Company on the Grant Date.

 

4. TERM OF OPTION.

 

Subject to earlier termination as provided in the Plan, this Option shall
terminate                          (            ) years from the Grant Date of
this Option, and may be exercised during such term only in accordance with the
Plan and the terms of this Option.

 

5. EXERCISE OF OPTION.

 

This Option shall be exercisable during its term in accordance with the
provisions of the Plan as follows:

 

(a) RIGHT TO EXERCISE. This Option shall vest cumulatively from the date of
Grant Date, exercisable as follows: immediately as to     % (                )
of the number of Shares covered by the Option; as to     % (                ) of
the number of Shares covered by the Option on the first anniversary of the Grant
Date; and as to additional increments of     % (                ) of the number
of Shares covered by the Option on each subsequent anniversary of the Grant Date
thereafter until the Option is fully vested.

 

(b) MINIMUM EXERCISE. This Option may not be exercised for fewer than ten (10)
Shares nor for a fraction of a Share.

 

(c) METHOD OF EXERCISE. This Option shall be exercisable by written notice, in
the form attached hereto as Exhibit A, which shall state the election to
exercise the Option and specify the number of whole Shares in respect of which
the Option is being exercised. Such written notice shall be signed by the
Optionee and shall be delivered in person or by certified mail, to the Secretary
of the Company accompanied by payment of the Exercise Price specified in Section
3 above.



--------------------------------------------------------------------------------

No Shares will be issued pursuant to the exercise of the Option unless such
issuance and such exercise shall comply with all relevant provisions of law and
the requirements of any stock exchange or inter-dealer quotation system upon
which the shares of the Company’s common stock may then be listed or quoted.
Assuming such compliance, the Shares shall be considered transferred to the
Optionee as of the date on which the Option is exercised with respect to such
Shares. An Optionee shall have no rights as a shareholder of the Company with
respect to any Shares until the issuance of a stock certificate to the Optionee
for such Shares.

 

(d) METHOD OF PAYMENT. The entire Exercise Price of Shares issued under this
Option shall be payable in cash or by certified check, official bank check, or
the equivalent thereof acceptable to the Company at the time when such Shares
are purchased. Such payment also shall include the amount of any withholding tax
obligation which may arise in connection with the exercise, as determined by the
Company. In addition, payment may be made in any of the following forms:

 

SURRENDER OF PREVIOUSLY OWNED STOCK. Payment of all or part of the Exercise
Price and any withholding taxes may be made all or in part with Shares which
have already been owned by the Optionee or Optionee’s representative and which
are surrendered to the Company in good form for transfer. Such Shares shall be
valued at their Fair Market Value on the date when the new Shares are purchased
pursuant to exercise of the Option.

 

EXERCISE/SALE. Payment may be made by the delivery (on a form prescribed by the
Company) of an irrevocable direction to a securities broker approved by the
Company to sell Shares and to deliver all or part of the sales proceeds to the
Company in payment of all or part of the Exercise Price and any withholding
taxes.

 

EXERCISE/PLEDGE. Payment may be made by the delivery (on a form prescribed by
the Company) of an irrevocable direction to pledge Shares to a securities broker
or lender approved by the Company, as security for a loan, and to deliver all or
part of the loan proceeds to the Company in payment of all or part of the
Exercise Price and any withholding taxes.

 

(e) TERMINATION OF SERVICE. In the event that the Optionee’s Service as an
Employee terminates:

 

(i) As a result of such Optionee’s death or Total and Permanent Disability, the
term of this Option shall expire twelve months after such death or Total and
Permanent Disability, unless such date is extended by the Committee pursuant to
the Plan, but not later than the expiration date specified in Section 4 above.

 

(ii) As a result of termination by the Company for cause as defined in the Plan,
this Option shall expire at the time notice or advice of such removal or
termination is dispatched by the Company and, notwithstanding anything else
herein to the contrary, neither Optionee nor Optionee’s estate shall be entitled
to exercise this Option with respect to any Shares whatsoever after such removal
or termination. As used in this paragraph (ii), Company includes Affiliates of
the Company.

 

(iii) As a result of termination for any reason other than Total and Permanent
Disability, death or cause, the term of the Option shall expire three months and
one day after such termination, but not later than the original expiration date
specified in Section 4 above. Neither the Plan nor this Option shall be deemed
to give Optionee a right to remain an employee or consultant of the Company or
an Affiliate. The Company and its Affiliates reserve the right to terminate the
service of any employee or consultant at any time, with or without cause,
subject to applicable laws and the terms of any written employment agreement.

 

-2-



--------------------------------------------------------------------------------

6. NON-TRANSFERABILITY OF OPTION.

 

This Option may be exercised during the lifetime of Optionee only by Optionee
and may not be transferred in any manner other than by will or by the laws of
descent and distribution, by instrument to an inter vivos or testamentary trust
in which the options are to be passed to beneficiaries upon the death of the
trustor/settlor, or by gift to “immediate family,” as that term is defined in 17
C.F.R. 240.16a-1(e) or successor statute or regulation thereto. The terms of
this Option shall be binding upon the executors, administrators, heirs,
successors and assigns of the Optionee.

 

7. ADJUSTMENT OF SHARES.

 

If the outstanding shares of Stock are increased, decreased, or changed into or
exchanged for a different number or kind of shares or securities of the Company,
through a reorganization, merger, recapitalization, reclassification, stock
split, reverse stock split, stock dividend, stock consolidation, partial or
complete liquidation or otherwise, without consideration to the Company, an
adjustment shall be made in the number and class of Shares covered by the
Option, as may be determined to be appropriate and equitable by the Committee,
in its sole discretion, to prevent dilution or enlargement of rights.

 

Except as provided in the Plan, Optionee shall have no rights by reason of any
subdivision or consolidation of shares of stock of any class, the payment of any
dividend or any other increase or decrease in the number of shares of stock of
any class. Any issue by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall not affect, and
no adjustment by reason thereof shall be made with respect to, the number or
Exercise Price of Shares subject to the Option. The grant of this Option
pursuant to the Plan shall not affect in any way the right or power of the
Company to make adjustments, reclassifications, reorganizations or changes of
its capital or business structure, to merge or consolidate or to dissolve,
liquidate, sell or transfer all or any part of its business or assets.

 

8. TAXATION UPON EXERCISE OF OPTION.

 

Optionee understands that upon exercise of this Option, he will generally
recognize income for tax purposes in an amount equal to the excess of the then
Fair Market Value of the Shares over the exercise price. With respect to any
Optionee that is a Payroll Employee as defined in the Plan, the Company will be
required to withhold tax from Optionee’s current compensation with respect to
such income; to the extent that Optionee’s current compensation is insufficient
to satisfy the withholding tax liability, the Company may require the Optionee
to make a cash payment to cover such liability as a condition of exercise of
this Option. The Optionee may elect to pay such tax by (i) requesting the
Company to withhold a sufficient number of Shares from the Shares otherwise due
upon exercise or (ii) by delivering a sufficient number of Shares of the
Company’s common stock which have been previously held by the Optionee for such
a period of time as the Committee may require. The aggregate value of the Shares
withheld or delivered, as determined by the Committee must be sufficient to
satisfy all such applicable taxes, except as otherwise permitted by the
Committee. If the Optionee is subject to Section 16 of the Securities Exchange
Act of 1934, as amended, the Optionee’s election must be made in compliance with
rules and procedures established by the Committee.

 

-3-



--------------------------------------------------------------------------------

THE FEDERAL TAX CONSEQUENCES OF STOCK OPTIONS ARE COMPLEX AND SUBJECT TO CHANGE.
ACCORDINGLY, OPTIONEE (OR HIS OR HER GUARDIAN, ESTATE OR LEGATEE) SHOULD CONSULT
WITH HIS OR HER OWN TAX ADVISOR BEFORE EXERCISING ANY OPTION OR DISPOSING OF ANY
SHARES ACQUIRED UPON THE EXERCISE OF AN OPTION.

 

Grant Date:                      , 2        

 

PLACER SIERRA BANCSHARES

 

By:

 

 

--------------------------------------------------------------------------------

      By:      

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

  ,              

--------------------------------------------------------------------------------

  , Secretary     Chief Executive Officer                        

 

Optionee represents that Optionee has received a copy of the Plan, has read the
terms and provisions of this Option and hereby accepts the same subject to all
the terms and provisions of the Plan. Optionee hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Board of
Directors or its duly appointed Committee upon any questions arising under the
Plan or this Option Agreement.

 

Dated:                     

 

--------------------------------------------------------------------------------

    NAME:

 

-4-